Exhibit 10.2







Amendment 1 to Gerson Employment Agreement




This amendment (the “Amendment”) to that certain executive employment agreement
by and between Alan H. Gerson (“Executive”) and Vertical Branding, Inc. f/k/a
MFC Development Corp. (the “Company”) dated as of July 15, 2006 (the
“Agreement”) is entered into by and between Executive and Employee this 10th day
of July, 2007 (the “Effective Date”).  Capitalized terms used herein that are
not otherwise defined shall meaning assigned to them in the Agreement.  In
consideration of the mutual covenants, representations, warranties and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.

As of the Effective Date, Paragraph 3.E. of the Agreement shall be deemed
deleted in its entirety and of no further force or effect, provided however that
such amendment shall in no way void or affect options issued prior to the
Effective Date to Executive pursuant to the Company’s 2006 Equity Incentive Plan
(the “Plan”).




2.

On the Effective Date, Company shall issue to Executive the restricted stock
award attached hereto as Exhibit A.




3.

Except as specifically modified by this Amendment, the Agreement shall remain
unchanged and in full force and effect.




4.

This Amendment shall be construed in accordance with and governed by the laws of
the State of California, without reference to the principles thereof respecting
conflicts of laws.  Any notices required or permitted by the terms of this
Agreement shall be given by hand delivery or by recognized courier service,
facsimile, registered or certified mail, return receipt requested, addressed as
follows:




If to the Company to:

Vertical Branding, Inc.
16000 Ventura Blvd., Suite 301
Encino, CA 91436
Attention: Nancy Duitch
Facsimile: 818.926.4885                                              

With a copy to:

Peter Hogan, Esq.                                 
Richardson & Patel

10900 Wilshire Blvd

Los Angeles, CA 90024




If to the Executive to:

Alan H. Gerson                                
4256 Valley Meadow Road
Encino, CA 91362





--------------------------------------------------------------------------------




Or to such other address or addresses for a party as shall be specified by such
party in a notice given in accordance with the foregoing.  Any such notice shall
be deemed to have been given upon the earlier of receipt, one business day
following delivery to a recognized courier service or three business days
following mailing by registered or certified mail.  This Amendment shall inure
to the benefit of and be binding upon the Company, its permitted successors and
assigns and the Executive, his heirs, executors, administrators and legal
representatives.  This Amendment may not be amended or modified without a
writing signed by each of the Executive and the Company.  The terms and
provisions of this Amendment may be waived, or consent for the departure
granted, only by written document executed by the party entitled to the benefits
of such terms or provisions.  No such waiver or consent shall be deemed to be or
shall constitute a waiver or consent with respect to any other terms or
provisions of this Amendment, whether or not similar.  Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.
 This Amendment may be executed in two counterparts, each of which shall be an
original, and which together shall constitute one and the same instrument.  A
facsimile transmission by a party of a signed signature page hereof shall have
the same effect as delivery by such party of a manually executed original
counterpart hereof.  If for any reason any provision of this Amendment is held
invalid, such invalidity shall not affect any other provision of this Amendment
not held invalid, and each such other provision shall, to the full extent
consistent with law, continue in full force and effect.  If any provision of
this Amendment shall be held invalid in part, such invalidity shall not affect
the rest of such provision not held invalid, and the rest of such provision, and
the rest of this Amendment, shall, to the full extent consistent with law,
continue in full force and effect.  This Amendment supersedes and replaces all
prior written and oral arrangements and constitutes the complete understandings
of the parties with respect to the subject matter hereof.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Effective Date.




THE COMPANY:




VERTICAL BRANDING, INC.

THE EXECUTIVE

 

 

/s/ Nancy Duitch

/s/ Alan H. Gerson

By Nancy Duitch, CEO

By Alan H. Gerson








--------------------------------------------------------------------------------

EXHIBIT A





--------------------------------------------------------------------------------

VERTICAL BRANDING INC.




2006 EQUITY INCENTIVE PLAN (the ‘Plan”)




PERFORMANCE STOCK AWARD AGREEMENT







Unless otherwise defined herein, capitalized terms shall have the same meaning
as defined in the Plan.







I.

NOTICE OF GRANT




Name:  Alan H. Gerson

PSA Number:

2007-Pres/COO-1

Address:  4256 Valley Meadow Road

Plan:

2006 Equity Incentive Plan

City, State  Zip:  Encino, CA 91362







On April 23, 2007, the Committee authorized and approved, as of July 10, 2007,
the Effective Date of that certain Amendment 1 to Gerson Employment Agreement
(the “Grant Date”), an award to you, pursuant to the Plan, of 444,000 shares of
Vertical Branding Inc. (“Company”) common stock (the “PSA”).  The shares
constituting the PSA (the “PSA Shares”) become unrestricted, or vest, as
follows:




(a)

One-third of the shares (148,000 PSA Shares) upon the occurrence of any of (i)
the Company reporting four (4) consecutive quarters of financial results in
which the Company’s aggregate EBITDA equals or exceeds $4 million, (ii) the
Company’s Market Cap (defined below) equaling or exceeding $40 million, or (iii)
the Company’s common stock having a Fair Market Value (defined below) of $1.50
per share;




(b)

One-third of the shares (148,000 PSA Shares) upon the occurrence of any of (i)
the Company reporting four (4) consecutive quarters of financial results in
which the Company’s aggregate EBITDA equals or exceeds $6 million, (ii) the
Company’s Market Cap equaling or exceeding $60 million, or (iii) the Company’s
common stock having a Fair Market Value of $2 per share; and




(c)

One-third of the shares (148,000 PSA Shares) upon the occurrence of any of (i)
the Company reporting four (4) consecutive quarters of financial results in
which the Company’s aggregate EBITDA equals or exceeds $8 million, (ii) the
Company’s Market Cap equaling or exceeding $90 million, or (iii) the Company’s
common stock having a Fair Market Value of $2.50 per share.




A maximum of one-third of the PSA Shares may vest in any fiscal quarter and each
vesting milestone must be achieved in order (i.e., if more than one set of
vesting milestones shall have been achieved in any fiscal quarter, only the
lower-numbered milestone relating to unvetsed shares shall deemed to have been
achieved).  As used herein, Fair Market Value as of a particular date means the
volume weighted average price (VWAP) for Company’s common stock over the
previous ten (10) trading days; provided, however, that for purposes hereof, a
Fair Market Value determination can only occur, and the related milestone can
only be achieved, if the total volume of trading in the Company’s common stock
over the ten (10) trading days used to determine Fair Market Value equals or
exceeds 300,000 shares.  As used herein, Market Cap as of a particular date
means the Fair Market Value multiplied by the number of shares of Company common
stock then outstanding.




In the event that the foregoing vesting milestones are not achieved, or the PSA
terminates and/or ceases to vest in accordance with this Performance Stock Award
Agreement and the Plan, then the unvested PSA Shares shall be forfeited and
cancelled.





--------------------------------------------------------------------------------

By your signature and the Company's signature below, you and the Company agree
that the PSA is granted under and governed by the terms and conditions of the
Plan and this Performance Stock Award Agreement, all of which are attached and
made a part of this document.  Delivery of stock certificates representing the
PSA Shares, vested or otherwise, is conditioned on, among other things, receipt
by the Company of a fully executed Performance Stock Award Agreement .




Vertical Branding, Inc.

 

 

 

By /s/ Nancy Duitch

 

Its: CEO

 

 

 

Participant

 

 

 

/s/ Alan H. Gerson

 

Alan H. Gerson

 









--------------------------------------------------------------------------------

VERTICAL BRANDING INC.




2006 EQUITY INCENTIVE PLAN (the “Plan”)




PERFORMANCE STOCK AWARD AGREEMENT




Unless otherwise defined herein, capitalized terms shall have the same meaning
as defined in the Plan.




II.

AGREEMENT




A.

Grant of PSA Shares.




The Committee hereby grants to the Participant named in the Notice of Grant
attached as Part I of this Agreement (the "Recipient") the number of PSA Shares
set forth in such Notice of Grant, subject to the terms and conditions of the
Plan, which is incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Performance Stock Award Agreement, the terms and conditions of the Plan
shall prevail.




B.

Vesting, Transferability and Forfeiture of PSA Shares.




The PSA Shares shall vest in the numbers and on the terms specified in the
Notice of Grant.  Prior to vesting, PSA Shares shall not be transferable by the
Recipient, directly or indirectly, by means of sale, assignment, exchange,
hypothecation, encumbrance, pledge or otherwise (such restrictions, the
“Transfer Restrictions”).  The period during which PSA Shares are not vested and
subject to Transfer Restrictions is referred to herein as the “Restricted
Period.”  Subject to the terms of any written employment, consulting or other
service agreement between the Company and Recipient, the unvested portion of the
PSA shall automatically be forfeited to the Company, and the corresponding PSA
Shares cancelled, immediately and without further notice upon Termination of
Recipient’s services to the Company for any reason (including as a result of
death or disability).




C.

Issuance of PSA Shares.




The PSA Shares have been duly authorized by all necessary corporate action of
the Company and are validly issued, fully paid and non-assessable.  Certificates
representing the PSA Shares shall be issued and held by the Company in escrow
and shall remain in the custody of the Company until their delivery to the
Recipient or the Recipient’s estate pursuant to this Performance Stock Award
Agreement and the Plan.  Subject to Section F (pertaining to the withholding of
taxes), as soon as practicable after PSA Shares vest, and consequently the
restrictions thereon terminate (and provided there has been no prior forfeiture
pursuant to the terms of this Performance Stock Award Agreement and the Plan),
the Company shall issue (or cause to be delivered) to the Recipient one or more
stock certificates representing the vested PSA Shares.  




D.

Rights as a Stockholder, Registration.




Except as otherwise specifically provided in this Performance Stock Award
Agreement and the Plan, during the Restricted Period the Recipient shall have
all the rights as a stockholder with respect to the PSA Shares including,
without limitation, the right vote the PSA Shares and the right to receive any
dividends with respect thereto.  The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to shares, such as the PSA Shares, underlying awards made under the
Plan.  The Company intends to maintain this registration but has no obligation
to do so.  If the registration ceases to be effective, you may not be able to
transfer or sell PSA Shares issued to you unless exemptions from registration
under applicable securities laws are available. Such exemptions from
registration are very limited and might be unavailable.  You agree that any
resale by you of the PSA Shares shall comply in all respects with the
requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules,
and regulations may be amended from time to time.





--------------------------------------------------------------------------------




E.

Adjustments.




In the event of a change in corporate capitalization such as a stock split,
combination, dividend or reclassification, or a corporate transaction such as a
merger, consolidation, separation, spin-off (or other distribution of stock or
property of the Company), or any reorganization or partial or complete
liquidation of the Company, the PSA Shares shall be treated in the same manner
as other shares of Company common stock.  In the event that a corporate event of
the kind described in the preceding sentence does not constitute a Corporate
Transaction pursuant to which the PSA might immediately vest in accordance with,
and subject to the provisions of, Section 19.1 of the Plan, then the Recipient
shall receive on each PSA vesting occasion, in addition to or in lieu of the
certificate representing the PSA Shares becoming free of Transfer Restrictions,
such other consideration determined by the Committee to be necessary to prevent
an enlargement or diminution of the PSA.  




F.

Taxes, Withholding, Fees and Other Expenses.




No later than the date as of which an amount first becomes includible in the
gross income of the Recipient for federal income tax purposes with respect to
any PSA Shares, the Recipient shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount.  The Company shall, to the extent
permitted by law, have the right to deduct any such taxes from the delivery of
the PSA Shares that give rise to the withholding requirement.  The Company shall
pay any and all original issue taxes and stock transfer taxes that may be
imposed on the issuance of shares received by the Recipient in connection with
the PSA, together with any and all other fees and expenses necessarily incurred
by the Company in connection therewith.




G.

Entire Agreement: Governing Law.




The Plan is incorporated herein by reference. The Plan and this Performance
Stock Award Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Recipient with respect to the
subject matter hereof.  This agreement is governed by the internal substantive
laws but not the choice of law rules of Delaware.

 

H.

NO GUARANTEE OF CONTINUED SERVICE.




RECIPIENT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED
AN RSA). RECIPIENT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH RECIPIENT'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE
RECIPIENT'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.




I.

Conflict With Employment Agreement.




In the event of a conflict between this Performance Stock Award Agreement and
any written employment agreement between the Company and Recipient, the terms of
such employment agreement shall prevail provided that such terms are not
inconsistent with the Plan.




J.

Acknowledgement.




Recipient has reviewed the Plan and this Performance Stock Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Performance Stock Award Agreement and fully understands all
provisions of the Plan and Performance Stock Award Agreement. Recipient hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
Performance Stock Award Agreement.  Recipient further agrees to notify the
Company upon any change in the residence address indicated in the Notice of
Grant.



